Citation Nr: 1622575	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  14-22 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder claimed as Kaposi's sarcoma.

2.  Entitlement to an evaluation in excess of 10 percent for human immunodeficiency virus (HIV).

3.  Entitlement to an initial evaluation in excess of 20 percent for chronic fatigue syndrome (CFS).

4.  Entitlement to a total rating for individual unemployability (TDIU).  

5.  Entitlement to special monthly compensation on account of being housebound. 


REPRESENTATION

Appellant represented by:	David Russotto, Attorney


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from May 1996 to November 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and March 2014 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Updated VA treatment records were added to the Veteran's claims file after the claims were last adjudicated in the April 2014 statement of the case.  In March 2016, the Veteran submitted a waiver of RO initial consideration of this evidence.

The issue of entitlement to special monthly compensation on account of being housebound was raised by the Veteran in a March 2010 statement.  He asserted that he was housebound as a result of service-connected disability.  Accordingly, the matter is before the Board as part of the claims for increased ratings.  Akles v. Derwinski, 1 Vet. App. 118, 121

This claim was processed using the Virtual Benefit Management System (VBMS). A review of the Virtual VA electronic claims file reveals documents that are duplicative of those in VBMS.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

While the Board sincerely regrets the delay, additional development is required as set forth below.

Remand is required to afford the Veteran VA examinations to ascertain the severity of his chronic fatigue syndrome and HIV.  In a June 2014 statement, Dr. S. N. stated that the Veteran had been diagnosed with HIV and CFS and that they warrant increased ratings based on the current severity of the Veteran's symptoms.

The Veteran's most recent VA examination was in May 2011.  As the record indicates that his disorders may have worsened since his last examination, remand is necessary.  Where the record does not adequately reveal the current state of the claimant's disability, the duty to assist requires a thorough and contemporaneous medical examination. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Regarding the claim for a skin disorder claimed as Kaposi's sarcoma, it is noted that the Veteran, while not diagnosed as having Kaposi's sarcoma, has been diagnosed as having angiolipomas.  See VA dermatology clinic note of October 2009.  He was also diagnosed as having cherry angiomas, benign nevi, dermatitis of the scrotum and penis, as well as verrucae of the scalp.  See VA dermatology consult notes of April 2009 and July 2010.  Although the Veteran underwent an examination in May 2011, the examiner did not address whether these disorders are related to service or are secondary to the service-connected HIV.  In this regard, the Board recognizes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, further medical inquiry is warranted.  

Additionally, as the Veteran's claims for TDIU and special monthly compensation are inextricably intertwined with his increased ratings claims, they must be remanded as well.  

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran of information and evidence required to substantiate a claim for an increased rating on the basis of special monthly compensation on account of being housebound.

2. Obtain any outstanding VA treatment records.

3. Schedule the Veteran for an examination by an appropriate specialist to ascertain the nature and severity of his HIV disease. The Veteran's electronic claims file should be made available to the examiner in conjunction with the examination. Any medically indicated tests should be accomplished. After a review of the evidence, to include the private treatment records, VA examination reports and treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should indicate whether the Veteran's HIV disease is manifested by: 

(a) AIDS with recurrent opportunistic infections or with secondary diseases afflicting multiple body systems; 

(b) HIV-related illness with debility and progressive weight loss, without remission, or few or brief remissions; 

(c) refractory constitutional symptoms, diarrhea, and pathological weight loss; 

(d) AIDS-related opportunistic infection or neoplasm; 

(e) recurrent constitutional symptoms, intermittent diarrhea, and on approved mediation(s); or T4 cell count less than 200, Hairy Cell Leukoplakia, and/or Oral Candidiasis. 

The examiner should report clinical and laboratory findings of the symptomatology attributable to the Veteran's service-connected HIV disease. 

The examiner should also provide information concerning the functional impairment that results from HIV as it may affect the Veteran's ability to function and perform tasks in a work setting.

4. Schedule the Veteran for a VA examination to determine the current nature and severity of all manifestations associated with his service-connected chronic fatigue syndrome. The Veteran's electronic claims file should be made available to the examiner in conjunction with the examination. Any medically indicated tests should be accomplished. After a review of the evidence, to include the private treatment records, VA examination reports and treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should address the extent of the Veteran's chronic fatigue syndrome in accordance with VA rating criteria.

Specifically, the examiner should state whether the Veteran's disability is manifested by debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms which: 

(a) are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level or; which wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year,

(b) are nearly constant and restrict routine daily activities to less than to 50 percent of the pre-illness level or; which wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year, or

(c) are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level or; which wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year,

(d) are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.

The examiner should also address the functional impairment resulting from chronic fatigue syndrome as it may affect the ability to function and perform tasks in a work setting.

To the extent possible, the examiners must distinguish between the symptoms attributable to the Veteran's HIV and the Veteran's chronic fatigue syndrome.  

5. Schedule the Veteran for a VA skin examination.  The examiner should be provided access to the records on Virtual VA and VBMS and should indicate the electronic records have been reviewed in the examination report.  

The examiner is asked to opine whether it is at least as likely as not (probability of 50 percent or greater) that any skin disorder found on examination and that has been diagnosed since approximately February 2010 is:  (a) related to active service; (b) due to or caused by the service-connected HIV, or (c) is aggravated (i.e., worsened) beyond the natural progress by the service-connected HIV, including medication taken therefore.  

The Veteran has been diagnosed as having the following disorders which should be addressed in the opinion:  angiolipomas (VA dermatology clinic note of October 2009); cherry angiomas, benign nevi, dermatitis of the scrotum and penis, verrucae of the scalp, SK on right temple/scalp (VA treatment records of April 2009, July 2010 and June 2014).

6. Then readjudicate the Veteran's claims, including his claims for TDIU and special monthly compensation on account of being housebound. If they remain denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







